PER CURIAM:
Avon Carroll appeals from the district court’s decree and judgment directing the forfeiture of $447,815 in United States currency in the United States’ in rem action seeking forfeiture of the currency under 21 U.S.C.A. § 881(a)(6) (West 2006 & Supp. 2011) and 18 U.S.C.A. § 981(a)(1)(C) (West 2006 & Supp.2011). Carroll argues that the district court erred in adopting the recommendation of the magistrate judge and striking his claim for the currency and his answer to the United States’ verified complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Currency, U.S., $447,815.00, No. 1:09-cv-00204CCE-PTS, 2011 WL 4078922 (M.D.N.C. Sept. 2, 2011) & (Sept. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.